Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and arguments included from the response received 11 August 2021 are sufficient so that the rejection of record under 35 U.S.C. § 251 has been overcome and withdrawn. However, further amendments to both the drawings and specification are needed to obviate objectionable matters.
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Required Amendments to the Drawings
The narrowing reissue includes the cancellation of two embodiments, i.e. Embodiments 1 and 2. The resulting single elected embodiment, i.e. Embodiment 3 originally and currently corresponds to the FIGS. 17-24. However, the numbering of the FIGS. 17-24 is no longer proper as they do not sequentially begin with FIG. 1.
	In order to properly comply with the numbering of the figures and also conform to the labeling requirements for reissue applications, applicant must provide replacement drawings that include the following corrections:
Original FIGS. 1-8 that originally illustrated Embodiment 1 must be replaced and now illustrate what is currently Embodiment 3, the elected design. Accordingly, the replacement FIGS. 1-8 should now correspond to the design of Embodiment 3.
Replacement FIGS. 1-8 must each be labeled as AMENDED and the label must be enclosed in parenthesis.
 Replacement FIGS. 9-24 must each be labeled as CANCELED and the label must be enclosed in parenthesis.
Amendments to the Specification
The specification is objectionable for items that pertain to formal matters. In order to obviate these objectionable matters and properly coincide with the required drawing amendments, the following amendments have been made to the specification.
The descriptions of the figures have been amended to read as follows, inclusive of all markings necessary for reissue applications:
-- FIG. 1 is a [lower] bottom perspective view of a [first embodiment of a] security light showing the new design;
FIG. 2 is a rear perspective view [of the security light design of FIG. 1] thereof;
FIG. 3 is a front elevation view [of the security light design of FIG. 1] thereof;
FIG. 4 is a rear elevation view [of the security light design of FIG. 1] thereof;
FIG. 5 is a left side elevation view [of the security light design of FIG. 1] thereof;
FIG. 6 is a right side elevation view [of the security light design of FIG. 1] thereof;
FIG. 7 is a top plan view [of the security light design of FIG. 1] thereof; and,
FIG. 8 is a bottom plan view [of the security light design of FIG. 1] thereof.
[FIG. 9 is a lower perspective view of a second embodiment of a security light showing the new design;
FIG. 10 is a rear perspective view of the security light design of FIG. 9;
FIG. 11 is a front view of the security light design of FIG. 9;
FIG. 12 is a rear view of the security light design of FIG. 9;
FIG. 13 is a left side view of the security light design of FIG. 9;
FIG. 14 is a right side view of the security light design of FIG. 9;
FIG. 15 is a top view of the security light design of FIG. 9; and,
FIG. 16 is a bottom view of the security light design of FIG. 9.
FIG. 17 is a lower perspective view of a third embodiment of a security light showing the new design;
FIG. 18 is a rear perspective view of the security light design of FIG. 17;
FIG. 19 is a front view of the security light design of FIG. 17;
FIG. 20 is a rear view of the security light design of FIG. 17;
FIG. 21 is a left side view of the security light design of FIG. 17;
FIG. 22 is a right side view of the security light design of FIG. 17;
FIG. 23 is a top view of the security light design of FIG. 17; and,
FIG. 24 is a bottom view of the security light design of FIG. 17.]

The description of the broken line showing as a representation of “unclaimed portions” is improper. The design is what is claimed. Everything outside of the design pertains to portions of the article of manufacture or its environment that are excluded from the claimed design. Per In re Blum 153 USPQ 177 (1967), the design is a unitary thing and all of its portions are material, thus there can be no “unclaimed” or “disclaimed” parts of the claimed design. In order to clarify the relationship of the broken line subject matter to the solid line of the claim in accordance with the requirements set forth in MPEP § 1503.02, III and to avoid redundancy, the term “unclaimed” should not be used.
Accordingly, the description of the broken line showing has been amended to read as follows, inclusive of all markings necessary for reissue applications:
-- The broken lines [represent unclaimed] in the drawings illustrate portions of the security light that form no part of the claimed design. –
Replacement Drawings
Corrected drawing sheets in compliance with 37 CFR § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR § 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office Action.
When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. § 132 and 37 CFR § 1.121.
Conclusion
An Examiner’s amendment to the record has been stated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday-Friday between 9AM-5PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/DARLINGTON LY/
Primary Examiner, Art Unit 2914